DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8-15 is/are rejected under 35 U.S.C. 102a as being anticipated by Diebel (US 8,442,604).
Referring to Claim 1, Diebel teaches a protection case assembly for a handheld device, the protection case assembly comprising:
a main case 1105 (fig. 11), comprising:
an accommodating space, configured to accommodate a handheld device (see 1120 in fig. 11);
an opening, provided correspondingly to a lens module of the handheld device (see lens 910 of fig. 9 which goes into opening 1110 of fig. 11); and
a backplate corresponding to a back surface of the handheld device, wherein the opening is provided on the backplate (see 1120 of fig. 11 where the entire back layer of the case is the backplate shown with opening 1110 on the backplate); and

a pad portion, protruding toward the accommodating space when the frame is disposed in the opening (see col. 8, lines 50-64 noting the material of the frame can be fabric which is padded), wherein a surface of the pad portion abuts the back surface of the handheld device to form a height difference, of which the height difference is between the back surface of the handheld device and a surface of the backplate facing the accommodating space (see fig. 6 which shows the frame 605 around the outside of the opening where the mobile device and the backplate would be separated by the frame as well as col. 7, lines 10-16 which states that a small gap may be shown between the phone and the case).
Referring to Claim 3, Diebel also teaches the opening has an inner peripheral surface, the frame has an outer peripheral surface corresponding to the inner peripheral surface, and the groove set comprises at least one groove, formed on the outer peripheral surface, configured to receive the main case in the opening (see fig. 4 where the main case has an outside and inside and the grooves 405 are inserted from the outside).
Referring to Claim 4, Diebel also teaches the inner peripheral surface has a first inner peripheral surface part and a second inner peripheral surface part opposite to the first inner peripheral surface part, the outer peripheral surface has a first outer peripheral surface part corresponding to the first inner peripheral surface part and a second outer peripheral surface part corresponding to the second inner peripheral 
a first groove, formed on the first outer peripheral surface part, comprising:
two first protrusions, between which the main case is received (see 605 of fig. 6 where the U shape indicates the groove and the two protrusions); and
a second groove, formed on the second outer peripheral part, comprising:
two second protrusions, between which the main case is received (see the other part of 605 in fig. 6).
Referring to Claim 5, Diebel also teaches the opening forms a third protrusion and a fourth protrusion on the first inner peripheral surface part and the second inner peripheral surface part, respectively, the third protrusion is received between the first protrusions, and the fourth protrusion is received between the second protrusions (see sections going into the U shape 605 in fig. 6 as the third and fourth protrusions).
Referring to Claim 6, Diebel also teaches a third inner peripheral surface part, adjacent to the first inner peripheral surface part and the second inner peripheral surface part (see side of edge 115 in fig. 1); and
a fourth inner peripheral surface part, opposite to the third inner peripheral surface part (see other side of edge 115 in fig. 1);
wherein, the outer peripheral surface has:
a third outer peripheral surface part, comprising:
a first flat area, corresponding to the third timer peripheral surface part (see part of 405 on the inside in fig. 4); and

a fourth outer peripheral surface part, comprising:
a second flat area, corresponding to the fourth inner peripheral surface part (see other part of 405 on the inside in fig. 4); and
a fourth protrusion, abutted against the surface of the backplate facing the accommodating space (see other part of 405 protruding towards the outside in fig. 4).
Referring to Claim 8, Diebel also teaches the pad portion provided at the frame corresponding to an encirclement of the frame (see col. 8, lines 50-64 noting that the whole frame can be fabric).
Referring to Claim 9, Diebel also teaches material hardness of the groove set as more than material hardness of the pad (see col. 8, lines 50-64 noting that the rigid material is harder than the pad).
Referring to Claim 10, Diebel also teaches that between a surface of the pad portion facing the accommodating space and a surface of the backplate facing the accommodating space is a height difference (see col. 8, lines 50-64 noting that a sticker or decal creates a slightly raised height difference).
Referring to Claim 11 Diebel also teaches the height difference is between 0.1 mm and 1 mm (see col. 8, lines 50-64 noting that it is known in the art for a sticker or decal to be between 0.1 mm and 1 mm).
Referring to Claim 12, Diebel teaches a protection case assembly for a handheld device, the protection case assembly comprising:
a main case 1105 (fig. 11), comprising:

a backplate (see 1120 of fig. 11), provided with an opening corresponding to a lens module of the handheld device (see lens 910 of fig. 9 which goes into opening 1110 of fig. 11); and
a frame, detachably disposed in the opening (see col. 8, lines 50-67 noting the insert as the frame and the threads as the groove set), comprising:
a first frame part, corresponding to a first inner peripheral surface part of the opening (see upper part of 115 of fig. 1);
a second frame part, opposite to the first frame part, and corresponding to a second inner peripheral surface part of the opening (see lower part of 115 of fig. 1);
a third frame part, corresponding to a third inner peripheral surface part of the opening (see right part of 115 of fig. 1);
a fourth frame part, opposite to the third frame part, and corresponding to a fourth inner peripheral surface part of the opening (see left part of 115 of fig. 1); and
a pad portion, protruding toward the accommodating space when the frame is disposed in the opening (see col. 8, lines 50-64 noting the material of the frame can be fabric which is padded), wherein a surface of the pad portion abuts the back surface of the handheld device to form a height difference, of which the height difference is between the back surface of the handheld device and a surface of the backplate facing the accommodating space (see fig. 6 which shows the frame 605 around the outside of the opening where the mobile device and the backplate would be separated by the 
wherein, on a first cross section of the opening, the first frame part forms a first groove toward the first inner peripheral surface part, and the first inner peripheral surface is received between two protrusions of the first groove (see grooves 605 in fig. 6);
wherein, on a second cross section of the opening, the third frame part forms a first L shape, and a protrusion of the first L shape is abutted against the backplate from the accommodating space (see L shape 505 in fig. 5 noting that no specifics were made that the L and groove shape must coexist on the same frame).
Referring to Claim 13, Diebel also teaches the first frame part is adjacent to the third frame part and the fourth frame part (see upper part of 115 of fig. 1 adjacent to side parts);
the second frame part is adjacent to the third frame part and the fourth frame part (see lower part of 115 of fig. 1 adjacent to side parts);
on the first cross section, the second frame part forms a second groove toward the second inner peripheral surface, and the second-inner peripheral surface is received between the two protrusions of the second groove (see grooves 605 in fig. 6); and
on the second cross section, the fourth frame part forms a second L shape, and a protrusion of the second L shape is abutted against the backplate from the accommodating space (see L shape 505 in fig. 5 noting that no specifics were made that the L and groove shape must coexist on the same frame).

Referring to Claim 15, Diebel also teaches the first-cross section crossing the second cross section, and the first cross section and the second cross section individually cross an extension surface of the backplate (see 115 of fig. 1 where the edges cross each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diebel in view of Ma (US 2021/0208477).
Referring to Claim 16, Diebel teaches a protection case assembly, configured to accommodate a handheld device, comprising:
a main case 1105 (fig. 11), comprising:

a frame, detachably disposed in the opening of the main case, the frame conformingly encircling an inner peripheral surface of the opening when the frame is disposed in the opening of the main case (see col. 8, lines 50-67 noting the insert as the frame going through opening 1110 of fig. 11) and comprising:
a pad portion, protruding toward the accommodating space when the frame is disposed in the opening (see col. 8, lines 50-64 noting the material of the frame can be fabric which is padded), wherein a surface of the pad portion abuts the back surface of the handheld device to form a height difference, of which the height difference is between the back surface of the handheld device and a surface of the backplate facing the accommodating space (see fig. 6 which shows the frame 605 around the outside of the opening where the mobile device and the backplate would be separated by the frame as well as col. 7, lines 10-16 which states that a small gap may be shown between the phone and the case).
Diebel does not teach the frame and the main case mutually received by at least two different receiving structures, and the at least two different receiving structures comprising a structure in which the frame and the main case are abutted by one single side; and a structure in which two walls of the frame clamp the main case. Ma teaches the frame and the main case mutually received by at least two different receiving structures, and the at least two different receiving structures comprising a structure in which the frame and the main case are abutted by one single side (see fig. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ma to the device of Diebel in order to provide easier change in configuration.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
The applicant argued that Diebel does not teach the pad portion as described in the claims because the cited passage (col. 8, lines 50-64) does not teach any specific fabric of the dark/black material or insert. The cited passage reads:
The dark or black color material or insert may be polycarbonate, silicone, thermoplastic polyurethane (TPU), thermoplastic elastomer (TPE), thermoplastic rubber (TPR), fiberglass, carbon fiber, paper, a sticker, a decal, felt, fabric (e.g., leather or imitation leather), cardboard, plastic, nylon, metal (e.g., stainless steel or aluminum), or many others, or a composite or combination of these. Materials such as silicon, rubber, and plastic are generally soft and less likely to scratch the phone or other objects that the insert may come into contact with.
The cited passage clearly shows, according to the bold highlighted portions of the passage, that the dark material or insert can be either felt or fabric, both of which 
The applicant argued that Diebel does not teach any additional pad disposed on the dark-colored coloring, not to mention any surface of the additional pad abutting a back surface of a handheld device to form a height difference while the height difference is between the back surface of the handheld device and a surface of the backplate facing the accommodating space. Firstly, there is no clear indication that “only” a portion of the frame must be padded while the rest of the frame is of a different material. Therefore, the pad portion in this case can mean that the entire frame can be of a padded material. Even if that were the case however, col. 8, line 56 of Diebel teaches that the frame can be a combination of the cited materials which means that the frame can indeed show that the pad portion is only a portion of the frame mad of either fabric or felt and the rest of the frame can be made of any of the other materials listed. In addition, fig. 6 of Diebel clearly shows that a gap can be made between the phone and case and the gap can be construed as the height difference as taught in the claims. This is also very clearly explained in col. 7, lines 10-16, which clearly explains a small gap can be made between phone and case.
For the above reasons, Diebel still teaches the claims as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EUGENE YUN/     Primary Examiner, Art Unit 2648